The arrangement was a secret trust, and fraudulent by inference of law. Coburn v. Pickering, 3 N.H. 415; Shaw v. Thompson, 43 N.H. 130; Coolidge v. Melvin, 42 N.H. 510; Lang v. Stockwell, 55 N.H. 561; Cutting v. Jackson,56 N.H. 253; Plaisted v. Holmes, 58 N.H. 293; Flagg v. Pierce, 58 N.H. 348. There is no satisfactory explanation of the vendor's possession, as there was in Towne v. Rice, 59 N.H. 412, and French v. Hall, 9 N.H. 137. The wagon was used by the vendor for more than a year, and from ordinary observation a neighbor or creditor would have supposed it to be the vendor's property.
Judgment for the plaintiff.
ALLEN, J., did not sit: the others concurred.